FILED
                           NOT FOR PUBLICATION                             AUG 14 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


FLORENTINA DEMUTH,                               No. 12-57197

              Plaintiff - Appellant,             D.C. No. 2:10-cv-06783-MWF-
                                                 CW
 v.

COUNTY OF LOS ANGELES, a public                  MEMORANDUM*
entity; LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, a public
entity; WAI CHIU R. LI, an individual,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                     Argued and Submitted February 10, 2015
                              Pasadena, California

Before:       KOZINSKI, CHRISTEN and HURWITZ, Circuit Judges.

      1. Quasi-judicial immunity protects only those “who faithfully execute valid

court orders.” Coverdell v. Dep’t of Soc. & Health Servs., 834 F.2d 758, 764 (9th

Cir. 1987). Referee Shirley’s comment explicitly provided for a non-arrest

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2
alternative in the event that Demuth refused to come to court. Because “absolute

immunity does not protect defendants from damage claims directed . . . to the

manner of [a court order’s] execution,” Li isn’t entitled to quasi-judicial immunity.

Martin v. Bd. of Cnty. Comm’rs of Cnty. of Pueblo, 909 F.2d 402, 405 (10th Cir.

1990).


      2. The district court’s rejection of Demuth’s state law claims against Li and

the County of Los Angeles was premised entirely on its conclusion that Li’s

conduct was reasonable. Because we hold in our opinion filed concurrently with

this memorandum that Li’s conduct was not reasonable, we remand for

reconsideration of these claims.


      3. The district court properly treated Demuth’s wrongful arrest and

excessive force claims as one and the same because both claims depended entirely

on Li’s allegedly unauthorized arrest of Demuth.


      AFFIRMED IN PART, REVERSED IN PART.

      Costs to appellant.